DETAILED ACTION

This action is responsive to the supplemental response containing pending claims, 1-5, 7-8, 10-15, 17-18, 20, received 19 November 2021 and the interview of 22 November 2021. Claims 1-5, 7-8, 10-15, 17-18 and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Letao Qin (64359) on 22 November 2021.
In the claims please replace claims 7, 17 and 20 as follows:

7. (Currently Amended ) The method according to claim 1 

17. (Currently Amended) The first network management device according to claim 11 

20. (Currently Amended) A non-transitory computer storage medium, wherein the non- transitory computer storage medium stores a computer program, and when executed by a processor, the program is configured to implement the following method: obtain indication information of a network slice template and performance requirement information of a target network slice, wherein the indication information of the network slice template comprises an identity of the network slice template and is used to instruct the first network management device to obtain the network slice template, and ;
wherein the target network slice comprises a target network component and the deployment information of the target network slice comprises performance requirement information of the target network component; 4Attorney Docket No. 5848-00046-US Client Ref. No. 85474791 USO4 
wherein the network slice template further comprises indication information of a network component template, and the indication information of the network component template instructs a second network management device to obtain the network component template; and 
wherein the at least one processor is further configured to send the deployment information of the target network slice and the indication information of the network component template to the second network management device, so that the second network management device manages the target network component.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the target network slice comprises a target network component and the deployment information of the target network slice comprises performance requirement information of the target network component;4Attorney Docket No. 5848-00046-US Client Ref. No. 85474791 USO4wherein the network slice template further comprises indication information of a network component template, and the indication information of the network component template instructs a second network .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446